Citation Nr: 1827827	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to burial benefits.



ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to December 1945.  He died in March 1990.  The appellant is the Veteran's adult son.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 decision in which the RO in Philadelphia, Pennsylvania denied the claim for burial benefits.  In February 2010, the appellant filed a notice of disagreement (NOD).  In December 2014, a statement of the case (SOC) was issued and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Because the appellant currently lives within the jurisdiction of the RO in Baltimore, Maryland that facility retains jurisdiction in this appeal.

In November 2014, the appellant participated in an informal hearing conference with a Decision Review Officer (DRO), in lieu of a formal hearing, and a report of that conference has been associated with the file.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  In March 1990, the Veteran died due to congestive heart failure.

3.  At the time of the Veteran's death, he was service-connected for muscle hernia (rated as 10 percent disabling) and a superficial/tender scar (rated as 10 percent disabling).

4.  The appellant's claim for burial benefits was received in November 2009, well more than two years after the Veteran's burial.

CONCLUSION OF LAW

The criteria for payment of burial benefits are not met.  38 U.S.C. §§ 2302, 2303 (2012); 38 C.F.R. §§ 3.1600-3.1610 (as in effect prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

As will be explained below, the claim for nonservice-connected burial benefits lacks legal merit.  As the law, and not the facts, is dispositive of the appellant's claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2014); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).


II.  Analysis

The appellant argues that he is entitled to burial benefits.

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which included burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new 38 C.F.R. §§ 3.1700 through 3.1713.  See 79 Fed. Reg. 32,653-32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The final rule is applicable to claims for burial benefits pending on or after July 7, 2014.  (The appellant's claim for burial benefits has been pending since November 2009, i.e., prior to the effective date of the rule change on July 7, 2014).  Generally, when a regulation changes during the pendency of a claim, VA may consider both the new and old provisions, with due consideration to  the effective date of the changes, and apply the most favorable criteria (subject to affective date rules).  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Therefore, the Board will principally cite the old regulations, in effect at the time the appellant's claim was filed in November 2009. 

It is noted, at the outset, that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." 38 C.F.R. § 3.1601(a)(1) (now at 38 C.F.R. § 3.1702  (b)(3)). 

The evidence reflects that, in March 1990, the Veteran died due to congestive heart failure related to coronary artery disease.  During his lifetime, the Veteran was service-connected for muscle hernia (rated 10 percent disabling) and a superficial scar (rated 10 percent disabling).  There is no argument or evidence indicating that the Veteran's death was somehow related to service.  Accordingly, only eligibility for benefits on a nonservice-connected basis may be considered.

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. § 3.1705).

Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time of his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b) (now 38 C.F.R. §§ 3.1705 (b),(e), 3.1708(b),(c)).

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605 (now 38 C.F.R. § 3.1706(b),(d)). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C. § 2304; 38 C.F.R. § 3.1601 (a) (now 38 C.F.R. § 3.1703(a)).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a) (now 38 C.F.R. § 3.1703(a)).

In this instance, the Veteran died in March 1990 and was buried shortly thereafter.  The appellant did not file the claim for burial benefits until November 2009.  The appellant does not contest the fact that  the claim for benefits wad filed well more than two years after the Veteran's burial.

Moreover, the  exceptions to the two-year time limit do not apply.  As discussed above, the appellant has not claimed, and the evidence does not show, that the Veteran's death was due to a service-connected disability.  Further, there is no evidence or argument that the Veteran died while hospitalized by VA.  Finally, there is no evidence that the Veteran is buried at a national cemetery.  Indeed, the record reflects that he is buried at a private cemetery-Loudon Park Cemetery.

The Board recognizes and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on him by the Veteran's burial expenses.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C. § 7104.

The legal authority pertaining to nonservice-connected burial benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  See 38 U.S.C. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, the Board is bound by the governing legal authority, and is without authority to grant benefits on an equitable basis.  As, on these facts, there is no legal basis to award burial benefits, the appellant's claim must be denied as a matter of law.  See Sabonis, supra.


ORDER

The claim for burial benefits is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


